Case: 18-40348      Document: 00514731579         Page: 1    Date Filed: 11/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-40348                        November 20, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL RAMOS-LOZANO, also known as Muneco,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1667-4


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Miguel Angel Ramos-Lozano, federal prisoner # 00821-379, appeals the
denial of his 18 U.S.C. § 3582(c) motion for reduction of sentence after his
conviction and 135-month sentence for conspiracy to possess with intent to
distribute more than 1,000 kilograms of marijuana. He argues that the district
court abused its discretion in denying his § 3582(c) motion because it failed to
follow the two-step process as explained in Dillon v. United States, 560 U.S.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40348     Document: 00514731579     Page: 2   Date Filed: 11/20/2018


                                  No. 18-40348

817, 827 (2010). The Government has filed a letter seeking the dismissal of
the appeal on the basis that Ramos-Lozano failed to file a timely notice of
appeal.
      The record supports the Government’s contention. Ramos-Lozano filed
his notice of appeal after the expiration of the time for filing a timely appeal
and beyond the time during which the district court could have granted him
an extension upon a showing of either excusable neglect or good cause. See
FED. R. APP. P. 4(b)(1)(A)(i), (b)(4); United States v. Alvarez, 210 F.3d 309, 310
(5th Cir. 2000). While the untimely filing of a notice of appeal in a criminal
case is not jurisdictional, see United States v. Martinez, 496 F.3d 387, 388-89
(5th Cir. 2007), this court will enforce the mandatory time limit by dismissing
the appeal where, as here, the Government raises the issue. See United States
v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015).
      Accordingly, the appeal is DISMISSED as untimely.




                                        2